Citation Nr: 1609607	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-21 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 2000 to April 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In a March 2011 decision, the Board remanded the claim for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As part of the March 2011 remand, the Board instructed that the Veteran be scheduled for a new VA examination in either the United States or at the United States Embassy in Afghanistan to assess the current level of severity of the Veteran's PTSD.  The Veteran was notified of this in March 2011 and April 2011 letters but did not respond.  As such, the Veteran was not scheduled for a new VA examination.  

However, in a February 2016 Appellant Brief, the Veteran's representative noted that the Veteran had been evaluated in June 2013 and requested that the Veteran be scheduled for a new VA examination as the June 2013 evaluation was now outdated.  The Board notes that the June 2013 evaluation that the representative is referencing is a VA treatment record.  Nonetheless, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his service-connected PTSD.  The RO/AMC should secure any necessary authorizations. If any requested outstanding records cannot be obtained, the Veteran should be notified of such. Specifically, the RO/AMC should also obtain any outstanding VA treatment records dated August 2014 to the present.

2. Schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The Veteran's claims file and a copy of this Remand must be made available for review by the examiner.  All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail.

The examiner must describe the nature, current severity, and all symptoms associated with the Veteran's PTSD.  The examiner should also provide an opinion regarding the level of occupational and social impairment caused by the Veteran's PTSD.

A complete rationale must be provided for all opinions offered. If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.
3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




